DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-16) in the reply filed on 4/7/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/20/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1-29 are pending with claims 1-16 are being examined and claims 17-29 are withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “types of reagents” in lines 3-4 is a relative term which renders the claim indefinite. The term “types of reagents” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear which types of reagents are added to the reaction cup.  Specifically, if a reagent is not one of the types of reagents, does addition to the reaction cup occur. 
Claim 3 recites the limitation “when a test project for any reaction cup is a multi-step test project” in line 2.  The limitation is unclear as to term “project”.  Specifically, what does the “test project” define.  What is a test project?  What is the multi-step test project?  Is the test project the preparation of the reaction cup?  For the purpose of prosecution, examiner interprets the test project as a process for testing a sample. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 20160033487 A1; hereinafter “Zhang”) in view of Mimura et al (US 20120020838 A1; hereinafter “Mimura”), and in further view of Shibuya et al (US 7842237 B1; hereinafter “Shibuya”). 
Regarding claim 1, Zhang teaches an automatic analysis apparatus (Zhang; para [21]; immunoassay analyzer), comprising: 
a reaction cup loading mechanism configured to supply and carry a reaction cup to a cup assignment station (Zhang; para [70]; Fig. 11; The reaction container supply unit 80 can be used for supplying the reaction containers for the immunoassay analyzer); 
a sample dispensing mechanism configured to aspirate the sample and discharge the sample into a reaction cup at a sample addition station (Zhang; para [59]; Fig. 11; the first dispensing unit may dispense the first reaction component to the reaction container which is located at the first dispensing station); 
a reagent unit configured to hold a reagent (Zhang; para [71]; Fig. 11; The reagent container 90 is used for holding reagent); 
a reagent dispensing mechanism configured to aspirate the reagent and discharge the reagent into a reaction cup at a reagent addition station (Zhang; para [51]; Fig. 11; the second dispensing unit 402 dispenses the reagent to the reaction container); 
a reaction plate, which is configured to be of a circular plate structure (Zhang; para [43]; Fig. 11; holding unit 20 can be a disc transfer mechanism or an orbital transfer mechanism), which comprises a plurality of placement stations for placement of reaction cups (Zhang; para [43]; Fig. 11; One or more positions, such as holes or slots, can be arranged on each ring of the holding unit 20, where those positions can be used for holding the reaction container), and which is capable of rotating and driving a rotation of the reaction cups in the placement stations so as to transfer the reaction cups in the reaction plate and incubate a reaction solution in the reaction cup (Zhang; para [43, 87]; Fig. 11; transferring the reaction container to a predetermined transfer station, such that the reaction container can be operated by other units of the device…the holding unit may transfer the reaction container with the signal reagent to the incubation position for incubation); 
a mixing mechanism configured to mix the reaction solution to be mixed in the reaction cup (Zhang; para [62, 66]; Fig. 11; an agitating unit 50… used to agitate a reaction solution in the reaction container); 
a measurement unit configured to measure the reaction solution to be measured (Zhang; para [69]; Fig. 11; The optical detection unit 70 may be arranged on the periphery of the holding unit 20, and can be used for detecting an analyte within the reaction container); 
a magnetic separation unit configured to perform magnetic separation cleaning on the reaction solution in the reaction cup (Zhang; para [5, 22]; Fig. 11; the wash unit 60 removes an unbound component from the one or more reaction containers…the sample is mixed together with the magnetic bead reagent…unbound components of markers, reagents and the sample are removed by bound-free (B/F) technology); 
a transfer mechanism configured to at least transfer a reaction cup among the reaction cup loading mechanism, the reaction plate, the mixing mechanism and the magnetic separation unit (Zhang; para [63]; Fig. 11; the first transfer unit 101 can transfer a reaction container between the reaction container supply unit 80… the second transfer unit 102 can transfer the reaction container between the holding unit 20, the agitating unit 50 and the wash unit 60; examiner interprets the transfer mechanism to comprise one or more transfer units); 
a control unit configured to at least control operations and a time sequence of the sample dispensing mechanism, the reagent unit, the reagent dispensing mechanism, the reaction plate, the mixing mechanism, the measurement unit, the magnetic separation unit and the transfer mechanism (Zhang; para [3]; the control unit controls the transfer unit to transfer the one or more reaction containers). 
Zhang does not teach a sample unit configured to hold a sample. 
However, Mimura teaches an analogous art of an automatic analysis device (Mimura; Abstract) comprising a sample unit (Mimura; para [78]; Fig. 1; sample disk 10) configured to hold a sample (Mimura; para [81]; In the sample disk 10, sample containers 11 for retaining samples).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the automated analysis device of Zhang to comprise the sample unit as taught by Mimura, because Mimura teaches that the sample disk retains samples in the containers (Mimura; para [81]). 
Modified Zhang does not teach a temporary storage portion, which is arranged independent from the reaction plate and is configured to receive and temporarily store the reaction cup that is transferred from the reaction plate by the transfer mechanism so as to wait to be transferred back to the reaction plate again.
However, Shibuya teaches an analogous art of an automated analyzer (Shibuya; Abstract) comprising a temporary storage portion (Shibuya; col. 2, line 50; Fig. 1, 3; rack standby disk 5), which is arranged independent from a reaction plate (Shibuya; Fig. 1) and is configured to receive and temporarily store the reaction cup that is transferred from the reaction plate by the transfer mechanism so as to wait to be transferred back to the reaction plate again (Shibuya; col. 4, lines 1-5; The rack standby disk 5 is operatively controlled by the control unit 19 so as to enable holding the pretreatment racks, aftertreatment racks, control racks, calibrator racks, cleaning liquid racks, second measurement waiting racks and the like in a mingled state).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the automated analysis device of modified Zhang to comprise the temporary storage portion as taught by Shibuya, because Shibuya teaches that the standby unit is an access position for analysis of pretreatment or aftertreatment racks (Shibuya; col. 4, lines 11-15).  
Note: The instant claims contain a large amount of functional language (ex: "configured to..."). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Regarding claim 2, modified Zhang teaches the automatic analysis apparatus of claim 1 (the automatic analysis apparatus of Zhang is modified to comprise the temporary storage portion as taught by Shibuya), wherein 
the reaction plate comprises the reagent addition station (Zhang; para [41]; Fig. 11; the second dispensing station 201 is arranged on a transfer path of the holding unit 20); and 
when a number of types of reagents to be added to the reaction cup at the reagent addition station in this incubation is greater than the preset number, after the reagent dispensing mechanism is controlled by the control unit to add the preset number of types of reagents to the reaction cup (Zhang; para [36]; the first reaction component is a sample and a first reagent, and the second reaction component is a second reagent), the reaction cup is transferred to the temporary storage portion by the transfer mechanism to perform temporary storage, and the reaction cup is then transferred from the temporary storage portion back to the reaction plate to continue adding other reagents needed for this incubation (Shibuya; col. 4, lines 1-3; The rack standby disk 5 is operatively controlled by the control unit 19 so as to enable holding the pretreatment racks, aftertreatment racks).
Note: “When” a number of types of reagents to be added to the reaction cup at the reagent addition station does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
Regarding claim 3, modified Zhang teaches the automatic analysis apparatus of claim 1, wherein 
when a test project for any reaction cup is a multi-step test project, in any step of test other than a last step of test, when the reaction cup needs to be performed magnetic separation cleaning in this step of test, the reaction cup after incubation in the reaction plate is firstly transferred to the magnetic separation unit by the transfer mechanism to perform magnetic separation cleaning, and then the reaction cup after magnetic separation cleaning is transferred from the magnetic separation unit to the temporary storage portion to perform temporary storage; when the reaction cup in this step of test does not need to be performed magnetic separation cleaning, the reaction cup after incubation in the reaction plate is transferred from the reaction plate to the temporary storage station by the transfer mechanism to perform temporary storage; and the reaction cup temporarily stored in the temporary storage portion is then transferred back to the reaction plate to complete subsequent steps of test (Shibuya; col. 4, lines 1-3; The rack standby disk 5 is operatively controlled by the control unit 19 so as to enable holding the pretreatment racks, aftertreatment racks).  Examiner notes that Shibuya teaches the rack standby disk to hold aftertreatment racks (reaction cup from the reaction plate), thus if the test project is a single step process then the reaction cup is transferred from the reaction plate to the temporary storage.  
Note: “When” a test project for any reaction cup is a multi-step test project…; “when” the reaction cup needs to be performed magnetic separation cleaning in this step of test…; “when”  when the reaction cup in this step of test does not need to be performed magnetic separation cleaning does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
Regarding claim 4, modified Zhang teaches the automatic analysis apparatus of claim 3, wherein the magnetic separation unit is arranged outside the reaction plate in a separated manner (Zhang; para [62]; Fig. 11; wash unit 60); and the reaction cup after magnetic separation cleaning is transferred from the magnetic separation unit to the temporary storage portion by the transfer mechanism to perform temporary storage, wherein the reaction cup is firstly transferred from the magnetic separation unit to the reaction plate, and the reaction cup is then transferred from the reaction plate to the temporary storage portion (Zhang; para [68]; Fig. 11; the second transfer unit 102 can transfer the reaction container between the holding unit 20; Shibuya; col. 10, lines 34-38; reaction container on a reaction disk 27b from a specimen container on the rack. The aftertreatment rack, for which sampling of a specimen has been completed, is transferred toward the rack standby disk 5).  Examiner notes that modified Zhang teaches the transferring of the reaction cup to from the reaction plate to the temporary storage because Zhang is modified to comprise the temporary storage as taught by Shibuya discussed above in claim 1. 
Regarding claim 5, modified Zhang teaches the automatic analysis apparatus of claim 1 (the automatic analysis apparatus of Zhang is modified to comprise the temporary storage portion as taught by Shibuya), wherein the sample addition station is arranged outside the reaction plate (Zhang; para [44]; the first reaction component can be dispensed to the reaction container held at the dispensing position 301 of the first dispensing station 30); and after a diluent or a pretreatment solution is added to the reaction cup at the reagent addition station by the reagent dispensing mechanism (Zhang; para [44]; the dispensing position 301 and the dilution position 302 (303) are both located on the operation path of the same dispensing unit 40 and the transfer path of the transfer unit 10), the reaction cup is transferred from the reaction plate to the temporary storage portion by the transfer mechanism to perform temporary storage (Shibuya; col. 10, lines 34-38; reaction container on a reaction disk 27b from a specimen container on the rack. The aftertreatment rack, for which sampling of a specimen has been completed, is transferred toward the rack standby disk 5), the diluted or pretreated sample is aspirated from the reaction cup by the sample dispensing mechanism and discharged into a reaction cup at the sample addition station at this time (Zhang; para [44]; the first reaction component can be dispensed to the reaction container held at the dispensing position 301 of the first dispensing station 30), and the transfer mechanism then performs a cup discarding operation on the reaction cup at the temporary storage portion (Shibuya; col. 3, lines 3-5; a rack recovery line 7 for conducting the aftertreatment racks toward the rack recovery section 4 from the rack standby disk).
Regarding claim 6, modified Zhang teaches the automatic analysis apparatus of claim 5 (the automatic analysis apparatus of Zhang is modified to comprise the temporary storage portion as taught by Shibuya), wherein the temporary storage portion at least comprises a first temporary storage station and a second temporary storage station (Shibuya; Fig. 4), the temporary storage portion comprises a rotatable circular plate configured to transfer a reaction cup between the first temporary storage station and the second temporary storage station (Shibuya; col. 6, line 48-50; the rack standby disk 5 to operatively rotate the rack standby disk 5 in a manner to position the empty rack receipt section 57 to a carrying-in position T1).
Regarding claim 7, modified Zhang teaches the automatic analysis apparatus of claim 1 (the automatic analysis apparatus of Zhang is modified to comprise the temporary storage portion as taught by Shibuya), wherein the temporary storage portion is arranged outside the reaction plate in a separated manner (Shibuya; Fig. 1; reaction disk 27 is separate from the rack standby disk 5).
Regarding claim 8, modified Zhang teaches the automatic analysis apparatus of claim 6, wherein the first temporary storage station of the temporary storage portion is configured to receive a reaction cup that is transferred from the reaction plate by the transfer mechanism, and the reaction cup is then transferred to the second temporary storage station by the temporary storage portion (Shibuya; col. 2, lines 66-67; col. 3, line 1; rack standby disk 5 capable of operatively rotating a plurality of racks while holding them and stopping so as to position a desired rack in a desired location), so that the unoccupied first temporary storage station is further capable of receiving a reaction cup that is transferred from the reaction plate by the transfer mechanism (Shibuya; col. 6, line 48-50; the rack standby disk 5 to operatively rotate the rack standby disk 5 in a manner to position the empty rack receipt section 57 to a carrying-in position T1); and when the reaction cup transferred to the second temporary storage station further needs to perform a subsequent test, the reaction cup at the second temporary storage station is transferred back to the reaction plate by the transfer mechanism; when the reaction cup transferred to the second temporary storage station is the reaction cup to which the diluent or pretreatment solution is added by the reagent dispensing mechanism when the reaction cup is previously at the reagent addition station, the diluted or pretreated sample is aspirated from the reaction cup by the sample dispensing mechanism and is discharged into the reaction cup at the sample addition station at this time, and the transfer mechanism then performs the cup discarding operation on the reaction cup at the second temporary storage station; or, after a preset period of time, the reaction cup is then transferred from the second temporary storage station back to the first temporary storage station by the temporary storage portion, when the reaction cup needs to perform a subsequent test, the reaction cup is transferred back to the reaction plate by the transfer mechanism, and when a sample is aspirated from the reaction cup at the second temporary storage station, the transfer mechanism performs the cup discarding operation on the reaction cup at the first temporary storage station at this time.  Examiner notes that the rack standby disk 5 is rotatable, thus the storage stations are positioned to the desired location “when” the cup is transferred from the first or second temporary storage station. 
Note: “When” the reaction cup transferred to the second temporary storage station further needs to perform a subsequent test, the reaction cup at the second temporary storage station is transferred back to the reaction plate by the transfer mechanism…; “when” the reaction cup transferred to the second temporary storage station is the reaction cup to which the diluent or pretreatment solution is added by the reagent dispensing mechanism…; “when” the reaction cup is previously at the reagent addition station…; “when” the reaction cup needs to perform a subsequent test, the reaction cup is transferred back to the reaction plate by the transfer mechanism…; “when” a sample is aspirated from the reaction cup at the second temporary storage station does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
Regarding claim 9, modified Zhang teaches the automatic analysis apparatus of claim 1, wherein the reaction plate comprises an inner circle portion and an outer circle portion which are capable of rotating independently or together (Zhang; para [43]; holding unit 20 includes three rings, then an outer ring may be driven separately, while a middle ring and an inner ring are driven together); the inner circle portion comprises one or more circles of tracks, each of which is provided with the a plurality of placement stations at least for incubation on the reaction cups; the outer circle portion comprises one or more circles of tracks, each of which is provided with the plurality of placement stations (Zhang; para [43]; Fig. 11; One or more positions, such as holes or slots, can be arranged on each ring of the holding unit 20); the reaction plate is configured to transfer a reaction cup between the placement stations at the inner circle portion and transfer a reaction cup between the placement stations at the outer circle portion (Zhang; para [43]; where those positions can be used for holding the reaction container and transferring the reaction container to a predetermined transfer station); wherein the reaction plate comprises the reagent addition station (Zhang; para [41]; Fig. 11; The second dispensing station 201 is arranged on the holding unit 20), a first front operation station and a first rear operation station which are located at the outer circle portion (Zhang; para [72]; Fig. 11; the first transfer unit 101 to transfer the reaction container between the reaction container supply unit 80, the first dispensing station 30 and the holding unit 20), and has a second front operation station and a second rear operation station which are located at the inner circle portion (Zhang; Fig. 11; examiner interprets the dispensing station as the second front operation station and the opposite side of the holding unit 20 as the rear operation station, further the dispensing unit 402 is arranged on a path along the inner and outer rings as seen in Fig. 11); wherein the first front operation station is used for the transfer mechanism to transfer outside the reaction cup that needs to be transferred from the outer circle portion to the temporary storage portion, or is configured to receive the reaction cup that is transferred from the temporary storage portion to the reaction plate by the transfer mechanism (Zhang; para [72]; the first transfer unit 101 to transfer the reaction container between the reaction container supply unit 80, the first dispensing station 30 and the holding unit 20); the sample addition station is a placement station in the reaction plate, or the sample addition station is arranged outside the reaction plate (Zhang; para [44]; Fig. 11; the first reaction component can be dispensed to the reaction container held at the dispensing position 301 of the first dispensing station 30); when the sample addition station is arranged outside the reaction plate, the first front operation station is further configured to receive the reaction cup that is transferred from the sample addition station to the reaction plate by the transfer mechanism; the first rear operation station is used for the transfer mechanism to transfer the reaction cup to the mixing mechanism, or is configured to receive the reaction cup that is transferred from the magnetic separation unit to the reaction plate by the transfer mechanism; the second front operation station is used for the transfer mechanism to transfer outside the reaction cup that needs to be transferred from the inner circle portion to the temporary storage portion; and the second rear operation station is used for the transfer mechanism to transfer the reaction cup to the magnetic separation unit (Zhang; para [44]; Fig. 11; the first reaction component can be dispensed to the reaction container held at the dispensing position 301 of the first dispensing station 30). 
Note: “When” the sample addition station is arranged outside the reaction plate does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
Regarding claim 10, modified Zhang teaches the automatic analysis apparatus of claim 9, wherein the transfer mechanism comprises a first cup gripper and a second cup gripper (Zhang; para [62]; Fig. 11; the immunoassay analyzer can include a first transfer unit 101, a second transfer unit 102,); the first cup gripper is configured such that a trajectory of motion thereof passes the cup assignment station, the temporary storage portion, the first front operation station and the second front operation station, and when the sample addition station is arranged outside the reaction plate, the trajectory of motion of the first cup gripper also passes the sample addition station (Zhang; para [63]; Fig. 11; a transfer path of the first transfer unit 101, and the first transfer unit 101 can transfer a reaction container between the reaction container supply unit 80, the first dispensing station 30 and the holding unit 20); and the second cup gripper is configured such that a trajectory of motion thereof passes the first rear operation station, the second rear operation station, the mixing mechanism and the magnetic separation unit (Zhang; para [68]; Fig. 11; the second transfer unit 102 can transfer the reaction container between the holding unit 20, the agitating unit 50 and the wash unit 60).
Note: “When” the sample addition station is arranged outside the reaction plate does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
Regarding claim 11, modified Zhang teaches the automatic analysis apparatus of claim 10, wherein when the sample addition station is arranged outside the reaction plate, the first cup gripper is configured to transfer a reaction cup from the cup assignment station to the sample addition station and transfer the reaction cup from the sample addition station to the first front operation station (Zhang; para [63]; Fig. 11; a transfer path of the first transfer unit 101, and the first transfer unit 101 can transfer a reaction container between the reaction container supply unit 80, the first dispensing station 30 and the holding unit 20); the first cup gripper is further configured to transfer a reaction cup between the first front operation station and the temporary storage portion and transfer the reaction cup from the second front operation station to the temporary storage portion (Shibuya; col. 10, lines 36-39; aftertreatment rack, for which sampling of a specimen has been completed, is transferred toward the rack standby disk 5 by way of the analysis-side connection line 22b); and the second cup gripper is configured to transfer a reaction cup from the first rear operation station to the mixing mechanism, from the mixing mechanism to the second rear operation station, from the second rear operation station to the magnetic separation unit, and from the magnetic separation unit to the first rear operation station (Zhang; para [68]; Fig. 11; the second transfer unit 102 can transfer the reaction container between the holding unit 20, the agitating unit 50 and the wash unit 60).  
Note: “When” the sample addition station is arranged outside the reaction plate does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
Regarding claim 12, modified Zhang teaches the automatic analysis apparatus of claim 9, further comprising a transitional temporary storage portion, wherein the first front operation station is further used for the transfer mechanism to discard the reaction cup that has been measured by the measurement unit (Shibuya; col. 6, lines 1-4; the rack standby disk 5, are positioned at a carrying-out position T2 facing an inlet position P3 of the rack recovery line 7, and thus standing-by racks are carried out by the rack moving pawl 34 to the rack recovery line 7 from the rack standby disk 5); when the control unit detects that the reaction cup that has been measured is not discarded at the first front operation station by the transfer mechanism, the transfer mechanism is controlled by the control unit to stop scheduling the reaction cup from the temporary storage portion or the sample addition station to the first front operation station (Zhang; para [82]; the control unit may control the holding unit to transfer the reaction container with the signal reagent to a detection station of the holding unit. An optical detection unit is arranged on the periphery of the holding unit for detecting an analyte within the reaction container); when the reaction cup that has been measured but has not been discarded at the first front operation station is transferred to the first rear operation station by the reaction plate, and when a reaction cup after magnetic separation cleaning by the magnetic separation unit needs to be transferred to the reaction plate at this time, the reaction cup after cleaning by the magnetic separation unit is firstly transferred to the transitional temporary storage portion by the transfer mechanism, and the reaction cup at the transitional temporary storage portion is then transferred to the first rear operation station by the transfer mechanism when the control unit detects that the first rear operation station is unoccupied (Zhang; para [79, 89, 92]; a wash step can be performed between steps S103 and S203 based on the two-step, one-B/F protocol, so as to form a two-step, two-B/F protocol).  Examiner notes the analyzer of modified Zhang is modified to comprise the temporary storage portion, thus the reaction cup can be transferred from the temporary storage portion to the magnetic separation unit.    
Note: “When” the control unit detects that the reaction cup that has been measured is not discarded at the first front operation station by the transfer mechanism…; “when” the reaction cup that has been measured but has not been discarded at the first front operation station is transferred to the first rear operation station by the reaction plate…; “when” a reaction cup after magnetic separation cleaning by the magnetic separation unit needs to be transferred to the reaction plate at this time…; “when” the control unit detects that the first rear operation station is unoccupied does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
Regarding claim 13, modified Zhang teaches the automatic analysis apparatus of claim 8, further comprising a transitional discarding portion, wherein the first front operation station is further used for the transfer mechanism to discard the reaction cup that has been measured by the measurement unit (Shibuya; col. 6, lines 1-4; the rack standby disk 5, are positioned at a carrying-out position T2 facing an inlet position P3 of the rack recovery line 7, and thus standing-by racks are carried out by the rack moving pawl 34 to the rack recovery line 7 from the rack standby disk 5); when the control unit detects that the reaction cup that has been measured is not discarded at the first front operation station by the transfer mechanism, the transfer mechanism is controlled by the control unit to stop scheduling the reaction cup from the temporary storage portion or the sample addition station to the first front operation station; and when the reaction cup that has been measured but has not been discarded at the first front operation station is transferred to the first rear operation station by the reaction plate, the reaction cup is transferred to the transitional discarding portion by the transfer mechanism to perform discarding (Shibuya; col. 3, lines 3-5; a rack recovery line 7 for conducting the aftertreatment racks toward the rack recovery section 4 from the rack standby disk).
Note: “When” the control unit detects that the reaction cup that has been measured is not discarded at the first front operation station by the transfer mechanism…; “when” the reaction cup that has been measured but has not been discarded at the first front operation station is transferred to the first rear operation station by the reaction plate does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
Regarding claim 15, modified Zhang teaches the automatic analysis apparatus of claim 1, wherein the magnetic separation units are arranged in a separated manner; or, the magnetic separation units are arranged in a coaxial and independently driven manner (Zhang; para [67]; Fig. 11; he wash unit 60 may be arranged on the periphery of the holding unit 20).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Mimura in view of Shibuya, and in further view of Nichogi (JP 2010032386 A; hereinafter “Nichogi”).  
Regarding claim 14, modified Zhang teaches the automatic analysis apparatus of claim 1, wherein the magnetic separation unit comprises a magnetic separation plate of a circular plate structure (Zhang; Fig. 11; wash unit 60) and is configured to transfer a reaction cup inside the magnetic separation plate to a solution addition station and a solution aspiration station to perform magnetic separation cleaning (Zhang; para [68]; Fig. 11; the second transfer unit 102 can transfer the reaction container between the holding unit 20, the agitating unit 50 and the wash unit 60), and the magnetic separation unit is arranged outside the reaction plate in a separated manner (Zhang; Fig. 11).
Modified Zhang does not teach the magnetic separation plate is provided with one or more circles of tracks for independent or simultaneous movement, each of the tracks comprises a plurality of placement stations for placement of reaction cups, the magnetic separation plate is capable of rotating and driving a rotation of the reaction cups in the placement stations. 
However, Nichogi teaches an analogous art of an analyzer (Nichogi; para [1]) comprising a magnetic separation plate (Nichogi; para [21]; Fig. 1; BF table 25) provided with one or more circles of tracks for independent or simultaneous movement, each of the tracks comprises a plurality of placement stations for placement of reaction cups (Nichogi; Fig. 1; as seen in Fig 1, the BF table has plurality of reaction cups placement stations and a circle track), the magnetic separation plate is capable of rotating and driving a rotation of the reaction cups in the placement stations (Nichogi; para [26]; The BF table 25 is rotatable in the direction of an arrow in FIG. 1 using a vertical line passing through the center of the BF table 25 as a rotation axis, and transfers the reaction container 10 arranged in the BF table 25 to a predetermined position at a predetermined timing).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the magnetic separation plate of modified Zhang to be provided with one or more circles of tracks for independent or simultaneous movement, each of the tracks comprises a plurality of placement stations for placement of reaction cups, the magnetic separation plate is capable of rotating and driving a rotation of the reaction cups in the placement stations as taught by Nichogi, because Nichogi teaches the BF table has a magnetic collecting mechanism for collecting magnetic particles necessary for BF separation (Nichogi; para [27]). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Mimura in view of Shibuya, and in further view of Ishizawa (WO 2017141627 A1; hereinafter “Ishizawa”). 
Regarding claim 16, modified Zhang teaches the automatic analysis apparatus of claim 1. 
Modified Zhang does not teach the automatic analysis apparatus further comprising: two cleaning solution placement stations, one of which is configured to hold a container filled with a concentrated cleaning solution, and the other of which is configured to hold a container filled with a diluent that is configured to dilute the concentrated cleaning solution; and both the cleaning solution placement stations are arranged on a trajectory of motion of the sample dispensing mechanism or arranged on a trajectory of motion of the reagent dispensing mechanism; or, one of the two cleaning solution placement stations is arranged on the trajectory of motion of the sample dispensing mechanism, and the other of the two cleaning solution placement stations is arranged on the trajectory of motion of the reagent dispensing mechanism.
However, Ishizawa teaches an analogous art of an automated analyzer (Ishizawa; Abstract) comprising: two cleaning solution placement stations (Ishizawa; pp 4; The cleaning container 23 includes a cleaning liquid storage tank 23A that holds the supplied first cleaning liquid and the second cleaning liquid), one of which is configured to hold a container filled with a concentrated cleaning solution, and the other of which is configured to hold a container filled with a diluent that is configured to dilute the concentrated cleaning solution (Ishizawa; pp 4; the cleaning liquid supply pump 52 sends out the second cleaning liquid from the cleaning liquid storage tank 52A containing the second cleaning liquid; examiner notes the second cleaning liquid is supplied to the tank and the overflow of the first cleaning liquid is discharged); and both the cleaning solution placement stations are arranged on a trajectory of motion of the sample dispensing mechanism or arranged on a trajectory of motion of the reagent dispensing mechanism; or, one of the two cleaning solution placement stations is arranged on the trajectory of motion of the sample dispensing mechanism, and the other of the two cleaning solution placement stations is arranged on the trajectory of motion of the reagent dispensing mechanism (Ishizawa; pp 2; cleaning tank 13 for cleaning the sample probe 11a with a cleaning liquid and a cleaning container 23 for cleaning with a special cleaning liquid are arranged).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the automatic analyzer apparatus of modified Zhang to comprise the cleaning solution placement station as taught by Ishizawa, because Ishizawa teaches the cleaning liquid storage tank for cleaning by inserting the dispensing probe into the cleaning liquid (Ishizawa; pp 2). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798